DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 29, 2021 has been entered.
This Office Action is in response to applicant’s amendment filed on April 29, 2021, which has been entered into the file.  
By this amendment, the applicant has amended claim 1, and 5.  
Claims 1-3 and 5-39 remain pending in this application.  
Claim Rejections - 35 USC § 112
Claims 1-3 and 5-39 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. Claim 1 has been amended to include the phrase “applying an i-th photopolymer layer to the carrier film”, “… repetition of steps b) to d)”, “wherein the volume hologram film is wound on a roll and unwound from the roll for each of n-1 repetitions of step e)”.  The at same time that the n hologram layers arranged one over another, (please see claim 1).  Also the specification as disclosed in Figures 2, 3a and 3b, the roll-to-roll arrangement does not enable the volume hologram film is wound on a roll and unwound from the roll for each of the n-1 repetitions of step e).  As shown in the cited Figures, it appears that the n hologram layers are formed in side-by-side fashion with the i-th hologram formed in the i-th photopolymer on the carrier film but not one over another.  There is no explicitly means disclosed to allow the volume hologram film to be wound on the roll and unwound from the roll for each of the n-1repititions of step e).  

Claim Objections
Claims 1-3 and 5-39 are  objected to because of the following informalities:  the amended phrase “i-th+1” recited in claim 1 should be more appropriate state as “(i+1)-th”.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:



Claim 1-5, 8, 9, 12-13, 16-17 and 39 is/are rejected under 35 U.S.C. 103 as being unpatentable over the patent issued to Tompkin et al (PN. 8,498,034) in view of the US patent issued to Hsiao (PN. 6,697,179), Staub et al (PN. 8,187,771) and the US patent application by Ichikawa et al (US 2002/0001107 A1).
Claim 1 has been amended to necessitate the new grounds of rejection.  
Tompkin et al teaches a method for producing a security element that serves as the method for forming a volume hologram film having security element and are formed as a transfer section of the volume hologram film (please see Figure 7), wherein the production of the volume hologram film is carried out in the following method steps:  (a) providing a carrier film (51, Figures 1a and 1b), (b) applying a photopolymer layer (37) to the carrier film, (c) forming a volume hologram in the photopolymer layer  applied in step b), wherein the volume hologram is recorded by exposure to coherent light from at least one laser (please see column 6, lines 39-41) wherein during the recoding the photopolymer layer is applied in step b) in direct contact with a volume hologram master, (please see column 5, lines 59-65),  and (d) curing the photopolymer layer exposed in step c) wherein the exposed photopolymer layer is guided under an ultraviolet (UV) light source (46, with UV light source in the exposure station 47, please see column 11, lines 30-35, Figure 1b).  
This reference has met all the limitations.  It however does not teach explicitly that the volume hologram film comprises multiple or n volume hologram layers wherein the n volume layers are formed by repeating the method steps stated.  Hsiao in the same field of endeavor repeating the steps for each single hologram layer, explicitly that the i-th recording layer (20, 30 or 40) is applied on the exposed (i-1)-th hologram layer in each repeated recoding steps .  It would then have been obvious to one skilled in the art to apply the teachings of Hsiao to form a volume hologram film with a lamination of a plurality of superimposed volume hologram layers by repeating the method production steps for each of the volume hologram layer for the benefit of forming a security element with a lamination of n volume holograms to enhance the security feature.    
Tompkin et al in light of Hsiao, the superimposed n hologram layers (20, 30, and 40) is formed in the repeated recording steps (i.e. the i-th layer is variable increasing by one with each successive repetition of the steps b) to d).  In order for the n superimposed hologram layers (i.e. one over another) be formed in the repeated steps in the roller fashion as shown in Figure 1b in Tompkin et al, the volume hologram film should be wound on the roll and unwound from the roll for each of the n-1 repetitions of the step e).  
These references do not teach explicitly that the carrier film is supplied from a supply roll.  However using a supply roll to supply the carrier film is rather common practice in the art.  Such is explicitly demonstrated by Staub et al wherein a supply roll (65v, Figure 6a) is used to supply the base or carrier film (65).  Such modification, namely to include a supply roll to supply the carrier film in the method taught by Tompkin et al, would have been obvious to one skilled in the art for the benefit of using art well-known method to supply the carrier film.  In light of Staub et al, the recording arrangement taught by Tompkin et al is a roll-to-roll process, (please see Figure 6a, of Staub et al, column 12, line 36).  
Claim 1 has been amended to include the phrase “the i-th volume hologram layer further comprises an optically detectable register mark” and the phrase “wherein the ith+1 volume hologram is positioned and recorded with a register accuracy to the i-th volume by sensing the optically detectable register mark on the ith-volume hologram layer”.  
Ichikawa et al in the same field of endeavor teaches a hologram film with a plurality of volume hologram layers (please see Figure 7(b)), arranged one over another, wherein similar recording operations is repeated plural times, (please see paragraph [0024]), which means each (or i-th) hologram layer is recorded and formed in a separate and distinct step from other hologram layers.  Ichikawa et al further teaches that the volume hologram layer may comprise an optically detectable alignment mark, (74, please see Figure 17).  The optically detectable alignment mark (76, Figures 20-22) may also be formed on an optical element such as a substrate (75) so that the volume hologram layer and the substrate may be positioned with register or alignment accuracy relative to each other by sensing the optically detectable alignment or register mark of the volume hologram layer.  It would then have been have been obvious to one skilled in the art to apply this alignment method to make the alignment mark be formed on each of the n-th  hologram volume layer so that the (i+1)-th volume hologram layer may be positioned and recorded in alignment and therefore with a register accuracy to the i-th volume hologram by sensing the optically detectable register mark or the alignment mark on the i-th volume hologram to achieve the alignment and position accuracy for the n volume hologram layers.  
With regard to claim 2, Tompkin et al teaches that in the step of applying the photopolymer layer (37, Figures 1a and 1b), the photopolymer is applied by pressing of a photopolymer film to the carrier film (51) and the photopolymer film is provided on a supply roll at the coating station (38). 

With regard to claim 5, Tompkin et al teaches that the photopolymer for the i-th hologram layer is pre-cured by the ultraviolet light (42, please see Figures 1a and 1b) in the step of forming the hologram and the step of forming the volume hologram layer by the complete curing the photopolymer layer in the exposure station (47, please see column 11, lines 28-35).  
With regard to claim 8, Tompkin et al teaches that an adhesive layer (14, Figure 7) is applied to the volume hologram layer (12).  
With regard to claim 9, Staub et al teaches the volume hologram film may be wound onto a take up roller (65a, Figure 6a).  It would then have been obvious to one skilled in the art to apply the teachings of Staub et al to include the step of using a take up roller in the method of Tompkin et al for the benefit of winding and discharging the volume hologram film.  
With regard to claim 12-13, Tompkin et al teaches that one or a plurality of further layers may be applied to photopolymer or hologram layer of the multilayer body (54, please see column 11, lines 33-39) after step of applying the photopolymer layer to the carrier film.  In light of Ichikawa et al, a spacer layer (please see Figure 7(b)) serves as the further may be applied to the hologram recording layer after the hologram recording layer is applied to substrate.  With regard to claim 13, the spacer layer may function as a barrier layer.  
With regard to claim 16, Tompkin et al teaches that before the step of applying the photopolymer layer to the carrier film (51) an intermediate layer (11) that serves as a replication layer is applied to the carrier film (51, Figure 7).  The further method steps including molding a relief structure (20) serves as the microstructure into the intermediate layer (11), and applying a metallic layer (13, please see column 12, lines 55-62) to the microstructures.  Although this 
With regard to claim 17, Tompkin et al teaches that the microstructure is formed as a blaze grating, (please see column 12, lines 12-15).  
With regard to claim 39, Tompkin et al teaches that the multilayer body (55) comprising the volume hologram layer is a security element, (please see the Abstract) that can be transferred to a security document.  

Claims 6, 7, 14, 15, 18, and 31-38 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tompkin et al, Hsiao, Staub et al and Ichikawa et al as applied to claim 1 above, and further in view of  the US patent application publication by Holmes (US 2015/0352886 A1).
The method for forming a volume hologram film taught by Tompkin et al in combination with the teachings of Hsiao, Staub et al and Ichikawa et al as described in claim 1 above has met all the limitations of the claims. 
With regard the claims 6, 7, 18, 31 and 32, Tompkin et al teaches that one or a plurality of layers maybe applied to the hologram layer to form a multilayer body, (please see column 11, lines 33-39).  However, it does not teach explicitly that the one or a plurality layers comprise a background layer.  Holmes in the same field of endeavor teaches a security device that is comprised of a hologram relief structure (4) wherein additional layers including transparent layer (3) and colored print layer (7, please see Figures 3(a), 3(b) and 4) that may serve as background Holmes teaches that an adhesive layer (6) may be applied to the background layer.  It would then have been obvious to one skilled in the art to apply the teachings of Holmes to provide additional background layers applied to the hologram layer for the benefit of enhancing the decorative effect and security function.  With regard to claim 18, Holmes teaches that the background layer (3) may comprise colorant to serve as a color layer, (please see paragraph [0075]).  With regard to claims 31 and 32, Holmes also teaches that the background layer (3) may alternatively comprise colorants including phosphorescent substance or fluorescent substance to make the background layer a phosphorescent layer or a fluorescent layer (please see paragraph [0075]) for the benefit of adding different color backgrounds.   
With regard to claim 14, Holmes teaches intermediate layer with colorant may be provided, (please see paragraph [0076]) which in light of Ichikawa et al that the intermediate spacer layer may be formed as a decorative layer.  
With regard to claim 15, Holmes also teaches that a reflection enhancing layer (5, please see Figures 3(a), 3(b) and 4) may be provided with the hologram layer (4) which means in light of Ichikawa et al the spacer or the intermediate layer may also be partially reflective in order for enhance the reflection of the holographic images from the multiple hologram layers as well as allow the background layer such as the colored print (7) be properly viewed.  
With regard to claim 19, Tompkin et al teaches that the volume hologram film has a replication layer (11) with a relief structure or microstructure (20) molded into the layer wherein the microstructure may comprise a diffractive-optical effect that diffracts light in the visible wavelength range, which means it will provide optically variable color effects and therefore serves as the optically variable color layer, (please see Figure 7 and column 12, lines 12-21).  

With regard to claims 34-36, Tompkin et al teaches that the microstructure layer is formed as a replication layer (11) wherein a surface microstructure (20) is molded onto the replication layer, (please see column 11, line 48 to column 12, line 5).  A metallic layer (13, please see column 13, line 55-62) or a HRI (high refractive index) layer (please see column 14, lines 20-25) is applied to the surface of the microstructure (20).  The metallic layer is applied in areas. 
With regard to claim 37, Tompkin et al teaches that the surface microstructure is formed as sinusoidal grating, asymmetrical relief structure or blazed grating, (please see column 12, lines 12-21).  
With regard to claim 38, Tompkin et al teaches that the microstructure may be designed to produce diffraction-optical effect in the visible wavelength range, which means the sizes of the microstructure are suitable for diffracting light in the visible wavelength range, (please see column 12, lines 12-21).  Tompkin et al specifically teaches that the size or depth for the structure is less than 1000 nm, or is in the range of 300 nm to 5000 nm.  Tompkin et al also teaches that the distance between adjacent maxima is in the range or less than the wavelength of light visible to human eye, which means the period is less than 1000 nm or 1 m that is in the range of 0.2  m to 10 m, (please see column 12, lines 22-29).  

Claims 10 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tompkin et al, Hsiao, Staub et al and Ichikawa et al as applied to claim 1 above, and further in view of  the US patent issued to Takeuchi et al (PN. 4,856,857).
The method for forming a volume hologram film taught by Tompkin et al in combination with the teachings of Hsaio, Staub et al and Ichikawa et al as described in claim 1 above has met all the limitations of the claims. 
With regard to claims 10 and 11, these references do not teach explicitly that the method comprises the steps of applying a separating layer and a protective layer or applying an adherence-promoter layer before the step of forming the photopolymer layer on the carrier film.  Takeuchi et al teaches a hologram film wherein the hologram layer (2) is on a protective layer (34, Figure 4), a peeling layer (33) and a support (31), which means that before applying the hologram layer to the support or carrier film, a peeling layer, serves as the separating layer and a protective layer are being applied to the carrier film or support.  In a different embodiment, Takeuchi et al teaches that the hologram layer (2) is formed on an anchor layer (63, please see Figure 7, columns 14-15) that serves as the adherence promoter layer and a base film (64).  This means the anchor layer or the adherence promoter layer is applied to the carrier layer before the application of the hologram layer.  It would then have been obvious to one skilled in the art to apply the teachings of Takeuchi et al to modify the method steps to achieve different layer structure for the volume hologram film to suit for different application requirements. 

Claims 20-29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tompkin et al, Hsiao, Staub et al, Ichikawa et al, and Holmes as applied to claims 1 and 6 above, and further in view of  the US patent application publication by Heim (US 2011/0012337 A1).
The method for forming a volume hologram film taught by Tompkin et al in combination with the teachings of Hsiao, Staub et al, Ichikawa et al and Holmes et al as described in claims 1 and 6 above has met all the limitations of the claims. 
With regard to claims 20-22, Tompkin et al teaches that one or a plurality of layers maybe applied to the hologram layer to form a multilayer body, (please see column 11, lines 33-39).  However, it does not teach explicitly that the one or a plurality layers comprise a background layer that includes a thin-film element.  Heim in the same field of endeavor teaches a method for forming a security element with a hologram layer (26, Figures 2 and 3) wherein a thin-film element (32) is provided as background layer to provide color-shifting effect, (please see paragraphs [0053] and [0054].  Heim teaches that the thin-film element a semi-transparent first reflective layer (34, Figure 2), a highly reflective second reflective layer (38) and a transparent spacer layer (36) arranged between the first reflective layer and the second reflective layer.  With regard to claim 22, Heim teaches that the color-shifting property depends on the optical paths difference between the light reflected by the first and second reflective layers respectively, which means it depends on the optical thickness of the spacing or spacer layer (36, please see paragraphs [0015] and [0016]).  The path difference is on the order of wavelength of visible light, which is in the range of 400 nanometers to 700 nanometers.  Heim teaches that the spacing layer may comprises silicon dioxide, which has a refractive index of 1.5, this makes the physical thickness of the spacing or spacer layer between 270 nanometer to 470 nanometers, which is between 100 and 1000 nanometers.  

With regard to claims 23, 24 and 28, Heim teaches that the background layer may also comprise a mask layer formed by metallic layer (28) formed in areas, (please see Figure 3).  It may also be covered by a transparent lacquer layer (30) that may serves as intermediate layer.  With regard to claim 28, Heim does not teach explicitly the thickness of the metallic layer.  Heim however teaches that the transparent lacquer layer (30, Figure 3) has a thickness of more than 800 nm, which makes the thickness of the metallic layer to be less than 800 nm, (please see paragraph [0012] and Figure 3).  It is within general level skilled in the art to apply the teachings of Heim to select the thickness of the metallic layer to achieve the desired masking effect.  
With regard to claims 25-27, Tompkin et al teaches that further decorative layer including color layer may be shaped in pattern to be applied to the volume hologram layer, (please see column 18, lines 50-60), this means in light of Heim, a mask layer has color layer formed in areas may alternatively be provided to provide different color effect.  Tompkin et al further teaches that replication layer (11) with a surface microstructure (20) molded into the replication layer and with a metallic layer (13) applied to the surface of the microstructures may be provided, (please see Figures 7, 10a-10c).  The metallic layer (13) may be formed by aluminum, copper, gold, silver or chromium, (please see column 12, lines 50-62).  It is within general level of skill in the art to provide additional intermediate layer with or without the microstructures as obvious matters of design choices to one skilled in the art to provide addition desired background effects.  
.  

Claim 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tompkin et al, Hsiao, Staub et al, Ichikawa et al, Holmes and Heim as applied to claims 1 and 29 above, and further in view of  the US patent application publication by Argoitia et al (US 2003/0129404 A1).
The method for forming a volume hologram film taught by Tompkin et al in combination with the teachings of Hsiao, Staub et al, Ichikawa et al, Holmes and Heim as described in claims 1 and 29 above has met all the limitations of the claims. 
With regard to claim 30, these references do not teach explicitly that the absorption layer is formed as a dielectric filter.  Argoitia et al in the same field of endeavor teaches diffractive pigments having an absorption layer that is comprised of dielectric metal oxides, (please see paragraph [0114]).  It would then have been obvious to one skilled in the art to alternatively use absorber layer including a dielectric filter, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended used as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. 

Response to Arguments
Applicant's arguments filed on April 29, 2021 have been fully considered but they are not persuasive.   The newly amended claims have been fully considered and rejected for the reasons stated above.   Applicant’s arguments are mainly drawn to the newly amended features that have been fully addressed in the reasons for rejection set forth above.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUDREY Y CHANG whose telephone number is (571)272-2309.  The examiner can normally be reached on M-TH 9:00AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone B Allen can be reached on 571-272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-


AUDREY Y. CHANG
Primary Examiner
Art Unit 2872



/AUDREY Y CHANG/
Primary Examiner, Art Unit 2872